PER CURIAM.
Appended to this order are amended rules which govern all proceedings within their scope on or after 12:01 a. m., January 1, 1979.
All conflicting rules and statutes are hereby superseded, and any statute not superseded shall remain in effect as a rule promulgated by the Supreme Court.
The committee notes are not adopted by the Court.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
Rule 7.010(b). Scope.
These rules are applicable to all actions at law of a civil nature in the County Courts in which the demand or value of property involved does not exceed $1,500 exclusive of costs, interest, and attorney’s fees; if there is a difference between the time period prescribed by these rules and by Section 51.011, Florida Statutes, the statutory provision shall govern.
Note: The addition to (b) is designed to eliminate confusion caused by denomination of Section 51.011, Florida Statutes, as “Summary Procedure.”
Rule 7.020. Applicability of Rules of Civil Procedure.
Florida Rules of Civil Procedure 1.090(a), (b), and (c); 1.190(e); 1.210(b); 1.260; 1.410 and 1.560 are applicable in all actions covered by these rules.
Any party represented by an attorney is subject to discovery pursuant to Florida Rules of Civil Procedure 1.280-1.370 directed at said party, without order of court. Should a party proceeding without an attorney direct discovery to a party represented by an attorney, the repre*399sented party may also utilize discovery pursuant to the above mentioned rules without leave of court. Where a party is unrepresented and has not initiated discovery pursuant to Florida Rules of Civil Procedure 1.280-1.370, the opposing party shall not be entitled to initiate such discovery without leave of court. However, the time for such discovery procedures may be prescribed by the court.
In any particular action, the court may order that action to proceed under one or more additional Rules of Civil Procedure on application of any party or the stipulation of all parties on the court’s own motion.
Note: These proposed amendments would help prevent overreaching and the ability of one party to obtain judgment without giving the court the full opportunity to consider the merits of the case. Where attorneys are involved, it would preserve the ability of the parties to fully develop their cases.
Rule 7.060. Process.
A summons entitled Notice to Appear stating the time and place of hearing shall be served on the defendant. The summons or notice to appear shall inform the defendant, in a separate paragraph containing bold type, of his right of venue. This paragraph on venue shall read:
Right to Venue. You have the right to require that this action be heard only in the county where one or more defendants reside, where the cause of action accrued, where the property involved is located, or, if a secured promissory note, the county where payment is received. If this case has been brought in a county other than one of the above and you wish to have the case tried in one of the above counties, you may do so by orally requesting the change at the time and date scheduled for you to appear or by making written request in advance of that date. The written request must include the case number and be sent to the Court; a copy must be mailed to the plaintiff or plaintiff’s attorney, if any, and any other defendants or their attorneys, if any. A copy of the statement of claim shall be served with said notice.
Rule 7.070. Method of Service of Process.
Service of process shall be effected as provided by law, or as provided by Florida Rules of Civil Procedure 1.070. Constructive service or substituted service of process may be effected as provided by law. Service of process may also be effected by registered mail, return receipt signed by the defendant, the cost of which is in addition to the filing fee. Note: Present rule provides for certified or registered mail. Certified mail has not been satisfactory since the Post Office does not deliver to the defendant in all cases.
Rule 7.110(e). Failure to Prosecute.
All actions in which it affirmatively appears that no action has been taken by filing of pleadings, order of court or otherwise for a period of six months shall be dismissed by the court on its own motion or on motion of any interested person, whether a party to the action or not, after reasonable notice to the parties, unless a party before the hearing on the motion shows good cause in writing why the action should remain pending.
Note: New portion underlined. Former rule provided for one year.
Rule 7.150. Jury Trials.
Jury trials may be had upon written demand of the plaintiff at the time of the commencement of his suit, or by the defendant within five days after service of notice of suit or at pre-trial conference, if any, by depositing with the clerk such sum as the judge may fix as reasonable to secure the payment of cost incurred by reason of a jury trial, or otherwise jury trial shall be deemed waived. The cost of summoning and paying the jurors may be taxed as costs in the case.
Rule 7.170(a). Default.
If defendant does not appear at the scheduled time, the plaintiff is entitled to *400a default to be entered by either the judge or clerk. No such default shall be entered without the sworn statement of the plaintiff or plaintiff’s attorney that the action has been brought in a county in which venue is proper, pursuant to Chapter 47, Florida Statutes.
Rule 7.210(c). Execution.
When judgment is entered and execution stayed pending payments, if the judgment debtor fails to pay the installment payments, the judgment creditor may have execution without further notice for the unpaid amount of the judgment upon filing an affidavit of the amount due. Note: New portion of rule underlined.